DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate corrective action is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8, 15,16 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Warrington (US 5,185,261 A – hereafter ‘261).
‘261 discloses a composter (Abstract) that includes the following limitations for claim 1: 
“A composting bin”: ‘261 discloses a composting apparatus (col. 2 lines 9-15).
“adapted to embedding at least partially below a ground surface”: ‘261 discloses that the apparatus can be embedded within the ground (col. 4 lines 27-31; Fig. 2).  
“the bin forming an enclosure including side portions and a base portion
“the side portions and the base portions provided with holes to allow ingress and egress of worms while excluding vermin”: ‘261 discloses that the basket (basket 19) where the sides and bottom include openings (Fig. 2; col. 4 lines 27-33). The wire mesh of the basket is fully capable of allowing worms to enter and exit while excluding vermin.  
“the holes further allowing nutrients exuded by composting material placed in the bin to leach into surrounding soil”: The holes of ‘261 is fully capable of allowing nutrients to be leached into the surrounding soil (col. 4 lines 38-41).
‘261 discloses a composter (Abstract) that includes the following limitations for claim 19: 
“A composting bin”: ‘261 discloses a composting apparatus (col. 2 lines 9-15).
“adapted to partial burial in soil”: 261 discloses that the apparatus can be embedded within the ground (col. 4 lines 27-31; Fig. 2).
“the bin comprising of side portions, a base portion and an upper aeration portion”: ‘261 discloses that the container has sidewalls and a base (Fig. 2; basket 19 – includes a base and side walls, upper wall 14, front wall 16, sidewall 17, backwall 18; col. 4 lines 27-45).
“the upper aeration portion projecting above a ground surface in use”: ‘261 discloses an upper portion that projects above the ground (Fig. 2; walls 16, 17 and 18) where this is being interpreted as an aeration portion (col. 4 lines 27-45).  
“the side portions and the base portions provided with holes for ingress and egress of worms and for leaching into surrounding soil nutrients produced from compostable material placed in the bin.”: ‘261 discloses that the basket (basket 19) where the sides and bottom include openings (Fig. 2; col. 4 lines 27-33). The wire mesh of the basket is fully capable of allowing worms to enter and exit while excluding vermin.
‘261 discloses a composter (Abstract) that includes the following limitations for claim 15: 
“A method of promoting composting including leaching of nutrients into surrounding soil”: ‘261 discloses method of composting that uses a composting apparatus (col. 2 lines 9-15) that can leach nutrients into the surrounding soil.  
 “providing a composting bin comprising of side portions, a base portion and an upper aeration portion”: ‘261 discloses providing a container that has sidewalls and a base (Fig. 2; basket 19 – includes a base and side walls, upper wall 14, front wall 16, sidewall 17, backwall 18; col. 4 lines 27-45). The upper portion of the bin is being interpreted as an upper aeration portion.  
“placing the composting bin substantially embedded below a ground surface”: ‘261 discloses placing a portion of the bin below the ground surface (Fig. 2; Fig. 3; col. 4 lines 27-45).  
“an upper aeration portion of the bin projecting above the ground surface and wherein the holes are sized to allow ingress and egress of worms into and out of the bin but prevent ingress of rats and other vermin.”: ‘261 discloses an upper portion that projects above the ground (Fig. 2; walls 16, 17 and 18) where this is being interpreted as an aeration portion (col. 4 lines 27-45).  ‘261 discloses that 
For claim 2, the holes/apertures of the mesh of ‘261 of allowing worms to enter and exit while preventing vermin from entering.  
For claim 3, the bin of ‘261 discloses an upper portion that is being interpreted as the upper aeration portion (Fig. 2; walls 14, 17 and 18); col. 4 lines 27-45).  This portion is above the surface of the ground.  
For claim 5, ‘261 discloses a lid (lid 15; Fig. 1; Fig. 2; Fig, 3) that is being interpreted as coextensive with the bin.  
For claim 7, the container of ‘261 is stepped (Fig. 2) and decrease in size that allows for the container be collapsed for storage and transport.  
For claim 8, ‘261 discloses that the sides are planar (Fig. 2) and that they are stepped.  
For claim 16, the hole of ‘261 allow nutrients to enter or exit the composter. 
Therefore, ‘261 meets the limitations of claims 1-3, 5, 7, 8, 15,16 and 19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Warrington (US 5,185,261 A – hereafter ‘261) in view of Cherry (US 3,947,357 A – hereafter ‘357).
‘261 does not explicitly disclose a locking mechanism, but it should be noted that locks or locking mechanisms are conventional and well-known within the art and would be obvious to one of ordinary skill in the art barring evidence to the contrary.  
‘357 discloses a composter (Abstract) that for claim 6 includes the use of a locking mechanism such as a snap-lock (lock 30; Fig. 4; col. 2 lines 1-6).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the lock of ‘357 within ‘261 in order to lock the lid in order to prevent the from being easily opened.  The suggestion for doing so at the time would have been in order to seal the opening (col. 2 lines 1-2). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Warrington (US 5,185,261 A – hereafter ‘261) in view of Firkin (WO 00/32540 A1 – hereafter ‘540).
For claim 4, ‘261 discloses that the top has air access holes (apertures 40; Fig. 1; col. 4 lines 58-66), but differs from the instant claim regarding the apertures having a mesh. 
‘540 discloses a composter (Abstract) that for claim 4 includes apertures in the upper compartment that are covered for formed with a mesh (page 2 lines 14-16; page 5 lines 6-10) with gaps up to several centimeters.  This mesh would be fully capable of preventing animals from getting into the composter. 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the mesh of ‘540 within ‘261 in order to keep the compost and worms within the vessel (page 5 lines 8-10). 

Claims 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Warrington (US 5,185,261 A – hereafter ‘261) in view of Walker (US 2004/0029262 A1 – hereafter ‘262).
‘261 differs from claims 11-14 regarding the use of sensors. 
‘262 discloses a composter that uses worms to decompose matter (Abstract) that for claims 11-14 includes the use of sensors that measure moisture, temperature and pH (i.e. acidity) within the container ([0103]).  This allows the introduction of air and moisture to be controlled by a computer ([0103]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the sensors of ‘262 within ‘261 in order to monitor and control the composting process.  The suggestion for doing so would have been in order to control air and moisture within the compartment ([0103]).  
For claim 18, ‘261 differs from the instant claim regarding the use of sensors. 
‘262 discloses a composter that uses worms to decompose matter (Abstract) that for claim 18 includes the step of using sensors that measure moisture, temperature and pH (i.e. acidity) within the container ([0103]).  This allows the introduction of air and moisture to be controlled by a computer ([0103]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of using the sensors of ‘262 within ‘261 in order to monitor and control the composting process.  The suggestion for doing so would have been in order to control air and moisture within the compartment ([0103]).  

Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Warrington (US 5,185,261 A – hereafter ‘261) in view of Wallis et al.  (AU 201600278 A4 – hereafter ‘278).
‘261 differs from claims 9, 10 and 17 regarding the interlocking structure.  
‘278 discloses a compost bin (Abstract) that for claims 9 and 10 discloses posts (posts 1) that includes joining pieces (piece 7) that is being interpreted as the male interlocking structure ([0100]) that joins two different posts at grooves (grooves 16; page 12 lines 10-19 Fig. 3; Fig. 12) where this can be used to join multiple bins together in order to form a composting barrier (Fig. 14; page 18 lines 1-11).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the interlocking structures of ‘278 within ‘261 in order to form multiple bins to process compost. The suggestion for doing so at the time would have been in order to periodically turn the compost (page 18 lines 6-11).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chee (US 7,879,600 B2) discloses a waste converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799